GIFFEN, J.
We find no constitutional, nor other infirmity in Sec. 4009-15 Rev.. Stat., which provides that—
“The funds for the maintenance and support of such high school shall be provided by appropriations from the tuition or contingent-funds, or both, of each district, in proportion to the total valuation of property in the respective districts, the same to be placed in a separate-fund in the treasury of the board of education having control of the-school * * * but only for the purposes of maintaining said school.”
Hence it was the duty of the board of education of the defendant, school district, if it had sufficient funds in the treasury during the year-ending September, 1906, to appropriate from the tuition or contingent, funds, or both, its proportionate share for the maintenance of such, school; but it cannot be compelled to appropriate the same from funds derived from a levy made for a subsequent year, unless it can be done without impairing the general school fund or the efficiency of the common schools.
The levy for all school purposes is limited by See. 3959 Rev. Stat., to twelve mills on the dollar of valuation of taxable property of the district, and if the board of education failed to estimate and certify a sufficient amount within the limit, the remedy was an application to the county commissioners under Sec. 3969 Rev. Stat.
Upon the facts in this case, we think the relator not entitled to a writ of 'mandamus, and the petition will be dismissed.
Jelke and Swing, JJ., concur.